UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03364 MAXIM SERIES FUND, INC. (Exact name of registrant as specified in charter) 8515 E. Orchard Road, Greenwood Village, Colorado 80111 (Address of principal executive offices) M.T.G. Graye President and Chief Executive Officer Maxim Series Fund, Inc. 8515 E. Orchard Road Greenwood Village, Colorado 80111 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 831-7129 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010   MAXIM SERIES FUND, INC. Maxim SecureFoundationSM Lifetime 2015, Maxim SecureFoundationSM Lifetime 2025, Maxim SecureFoundationSM Lifetime 2035, Maxim SecureFoundationSM Lifetime 2045, and Maxim SecureFoundationSM Lifetime 2055 Portfolios Semi-Annual Report June 30, 2010 This report and the financial statements attached are submitted for general information and are not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. Nothing herein is to be considered an offer of the sale of any Portfolio of Maxim Series Fund, Inc. (the “Fund”). Such offering is made only by the prospectus(es) of the Fund, which include details as to offering price and other information. Maxim Series Fund, Inc. Financial Reports for the Six Months Ended June 30, 2010 Maxim SecureFoundation SM Lifetime 2015, Maxim SecureFoundationSM Lifetime 2025, Maxim SecurefoudnationSM Lifetime 2035, Maxim SecureFoundationSM Lifetime 2045, and Maxim SecureFoundationSM Lifetime 2055 Portfolios MAXIM SERIES FUND, INC. STATEMENTS OF ASSETS AND LIABILITIES JUNE 30, 2010 UNAUDITED MAXIM MAXIM MAXIM MAXIM MAXIM SECUREFOUNDATIONSM SECUREFOUNDATIONSM SECUREFOUNDATIONSM SECUREFOUNDATIONSM SECUREFOUNDATIONSM LIFETIME LIFETIME LIFETIME LIFETIME LIFETIME PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO ASSETS: Investments at market value, affiliated(1) $ Investments at market value, unaffiliated(2) Total assets LIABILITIES: Fees payable 72 6 NET ASSETS $ NET ASSETS REPRESENTED BY: Capital stock, $.10 par value $ Additional paid-in capital Net unrealized depreciation on investments ) Overdistributed net investment income ) ) ) (9 ) ) Accumulated net realized gain (loss) on investments ) NET ASSETS Class G $ Class G1 $ NET ASSET VALUE PER OUTSTANDING SHARE (Offering and Redemption Price) Class G $ Class G1 $ SHARES OF CAPITAL STOCK: Authorized Class G Class G1 Outstanding Class G Class G1 (1)Cost of investments, affiliated $ (2)Cost of investments, unaffiliated See notes to financial statements. MAXIM SERIES FUND, INC. STATEMENTS OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2010 UNAUDITED MAXIM MAXIM MAXIM MAXIM MAXIM SECUREFOUNDATIONSM SECUREFOUNDATIONSM SECUREFOUNDATIONSM SECUREFOUNDATIONSM SECUREFOUNDATIONSM LIFETIME LIFETIME LIFETIME LIFETIME LIFETIME PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO INVESTMENT INCOME: Dividends, affiliated $ EXPENSES: Management fees 58 17 Distribution fees - Class G1 42 8 Total expenses 25 Less amount waived by distributor 6 6 6 6 6 Net expenses 94 19 NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments, affiliated ) 30 Net realized gain (loss) on investments, unaffiliated ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ ) $ ) $ ) See notes to financial statements. MAXIM SERIES FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS SIX MONTHS ENDED JUNE 30, 2, 2009 (INCEPTION) TO DECEMBER 31, 2009 MAXIM SECUREFOUNDATIONSM MAXIM SECUREFOUNDATIONSM MAXIM SECUREFOUNDATIONSM LIFETIME 2015 PORTFOLIO LIFETIME 2025 PORTFOLIO LIFETIME 2035 PORTFOLIO UNAUDITED UNAUDITED UNAUDITED INCREASE (DECREASE) IN NET ASSETS: OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) 8 ) 9 ) 10 Capital gain distributions received 40 29 13 Change in net unrealized appreciation (depreciation) on investments ) 4 Net increase (decrease) in net assets resulting from operations ) ) ) DISTRIBUTIONS: From net investment income Class G ) Class G1 ) Total distributions ) SHARE TRANSACTIONS: Net proceeds from sales of shares Class G Class G1 Reinvestment of distributions Class G 66 Class G1 Redemptions of shares Class G ) (2 ) Class G1 ) ) ) 0 Net increase in net assets resulting from share transactions Total increase in net assets NET ASSETS: Beginning of period 0 0 0 End of period (1) $ OTHER INFORMATION: SHARES: Sold Class G 30 17 Class G1 Issued in reinvestment of distributions Class G 14 15 11 16 7 18 Class G1 15 16 18 Redeemed Class G (5
